Exhibit 10.2

AMENDMENT to FIRMINVEST AG COMMITMENT LETTER

This Amendment (the “Amendment”), effective as of June 30, 2007 (the “Effective
Date”), is attached to and made part of the commitment letter dated May 20, 2007
and accepted on May 21, 2007 (the “Commitment Letter”) between FirmInvest AG
(“FirmInvest”) and CardioVascular BioTherapeutics, Inc., a Nevada corporation
(“Cardio”) regarding a foreign private placement being conducted under
Regulation S of the Securities Act of 1993 to sell 15,000,000 shares of common
stock of CardioVascular BioTherapeutics, Inc. at US$1.00 per shares (the “Reg S
Offering”).

WHEREAS, Cardio and FirmInvest desire to amend certain terms of the Commitment
Letter and enter into this Amendment to reflect the new term agreed upon between
the parties.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment, for valuable consideration the sufficiency of which is acknowledged,
it is hereby agreed and stipulated as follows:

1. The date in the second paragraph of the Commitment Letter shall be revised
from June 29, 2007 to September 28, 2007, such that the due date for the balance
of the Reg S Offering shall be extended to September 28, 2007.

All other terms in the Commitment Letter shall remain in full force and effect.

IN WITNESS WHEREOF, the parties signing hereto execute this Amendment as of the
Effective Date.

 

FirmInvest AG  

CardioVascular BioTherapeutics, Inc.

A Nevada Corporation

By: /s/ Frederic Chanson                                       
                        By: /s/ Mickael A.
Flaa                                                                  Print
Name: F. Chanson                                       
                            Print Name: Mickael A.
Flaa                                                          Title:
CEO                                       
                                                 Title: Chief Financial
Officer                                                          Date:
August 17, 2007                                                                 
  Date: August 16, 2007                                        
                            

 

1